       Case 8:05-cr-00179-PJM Document 872 Filed 04/22/21 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND



UNITED STATES OF AMERICA                      *
                                              *


V.                                            *           Criminal No.PJM 05-179
                                              *


JAMES HENRY EDWARDS,                          *
                                              *


              Defendant.                      *



                                MEMORANDUM OPINION


       James Henry Edwards is serving a 292-month prison term after pleading guilty to one count

of Conspiracy to Possess With Intent to Distribute Controlled Substances. While Edwards remains

incarcerated, his principal co-conspirator, Lester Fletcher, was recently released to home

confinement. Fletcher was originally sentenced to life imprisonment after leading a drug

trafficking organization that purchased cocaine from Edwards and others. Based in part on their

disparate sentences, Edwards now moves to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A).

For the following reasons, his Motion is GRANTED.

                                             1.


       On Februaiy 22,2006, Edwards was charged in a Superseding Indictment with one count

of Conspiracy to Possess With Intent to Distribute Controlled Substances and two counts of

Distribution and Possession With Intent to Distribute Cocaine. He pled guilty to the conspiracy

charge and the remaining counts were dismissed.

       According to his plea agreement, Edwards conspired to sell drugs to Fletcher and his

organization in 2005. On February 5, 2005, in a conversation intercepted via wiretap, Edwards

agreed to deliver approximately 2 kilograms of powder cocaine to Fletcher. PSR127. On another

occasion, Edwards delivered to Fletcher 1 kilogram of powder cocaine.
                                                                  |   PSR 30. On March 25,



                                               1
Case 8:05-cr-00179-PJM Document 872 Filed 04/22/21 Page 2 of 5
Case 8:05-cr-00179-PJM Document 872 Filed 04/22/21 Page 3 of 5
Case 8:05-cr-00179-PJM Document 872 Filed 04/22/21 Page 4 of 5
Case 8:05-cr-00179-PJM Document 872 Filed 04/22/21 Page 5 of 5
